UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
PHILIP E. DeBLASIO,                                            :
                                                               :
                                       Plaintiff,              :   No. 18-CV-9360 (AT) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
POLICE OFFICER NIEVES, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the City of New York’s (the “City”) February 21, 2020 letter

motion to compel Plaintiff to produce executed authorizations of necessary releases from

Lenox Hill Hospital and the New York City Fire Department. Plaintiff has been provided multiple

opportunities to timely comply with his obligations to return his releases, and Plaintiff has been

warned that without these releases, Plaintiff cannot proceed with this case. (See ECF 39).

Accordingly, the City’s letter motion to compel is GRANTED.

         By April 3, 2020, Plaintiff shall return to the City properly executed authorizations for

the requested medical records from Lenox Medical Hospital and for the requested records from

the New York City Fire Department. If Plaintiff fails to produce the executed releases by that

date, or to provide a letter to the Court explaining why those releases should not be produced,

the Court will entertain a motion by the City for dismissal for failure to prosecute under Rule

41(b). The Clerk of Court is directed to close ECF 41 and respectfully requested to mail a copy of
this Order to the pro se Plaintiff.


        SO ORDERED.



                                          s/ Ona T. Wang
Dated: March 10, 2020                                Ona T. Wang
       New York, New York                   United States Magistrate Judge




                                      2
